[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-13641                October 18, 2005
                          Non-Argument Calendar             THOMAS K. KAHN
                        ________________________                CLERK

                   D. C. Docket No. 03-00226-CV-CAR-5

GEORGIA FARM BUREAU MUTUAL INSURANCE CO.,
GEORGIA FARM BUREAU CASUALTY INSURANCE COMPANY,

                                                          Plaintiffs-Appellants,

                                   versus

GREAT AMERICAN EXCESS & SURPLUS INSURANCE CO.,
a.k.a. Agricultural Excess and Surplus Insurance Co., Inc.,

                                                           Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________
                             (October 18, 2005)



Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      In this case, Georgia Farm Bureau Mutual Insurance Company (“Georgia

Farm”) sought to recover benefits under an insurance company’s professional

liability insurance policy (“ICPLI Policy”) issued by Great American Excess and

Surplus Insurance Company (“Great American”). In the district court, the parties

filed cross-motions for summary judgment. The district court entered an order

granting Great American’s motion and entered a final judgment in Great

American’s favor. The district court based its grant of summary judgment on two

specific exclusions found in Great American’s Professional Liability Policy.

      We review “de novo the district court’s grant of summary judgment,

applying the same legal standards as the district court, and viewing all facts and

reasonable inferences drawn therefrom in the light most favorable to the non-

moving party.” Johnson v. Booker T. Washington Broad. Serv., Inc., 234 F.3d

501, 507 (11th Cir. 2000). Summary judgment is warranted if the evidence shows

“that there is no genuine issue as to any fact and that the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      After reviewing the record, we agree with the district court that exclusions

J. and N. are unambiguous. Those exclusions apply to loss “in connection with” a

claim for breach of contract for benefits or coverage due under a Georgia Farm

insurance policy. The claim for which Georgia Farm seeks coverage, the

                                          2
Head/Hamlet action, was such a claim. It sought coverage under Georgia Farm’s

automobile insurance policies for diminished value. Accordingly, we conclude

that the district court correctly ruled that exclusions J. and N. precluded coverage

for any loss, including the settlement and defense costs, incurred in connection

with the Head/Hamlet action. Moreover, we conclude that the district court’s

grant of summary judgment for Great American on the coverage question is

dispositive of the question of bad faith. For the foregoing reasons, we affirm the

district court’s grant of summary judgment in favor of Great American.

      AFFIRMED.




                                          3